Appellant was prosecuted and convicted under article 130, Penal Code, and article 7355 (5049), Revised Statutes of Texas, for unlawfully pursuing and following the occupation or calling of a traveling retail peddler of patent medicines, without paying the tax required by law and obtaining a license therefor, and fined $150.
Appellant attacks the law on which the prosecution was had and conviction secured as being unconstitutional. This court has so many times and in so many cases held the Act constitutional, that we deem it unnecessary to further discuss the questions or cite all the authorities, but see Needham v. State, 51 Tex. Crim. 248; Huffman v. State, 55 Tex.Crim. Rep.; Shed v. State, 70 Tex.Crim. Rep., 155 S.W. Rep., 524, and Branch's Criminal Law, section 693.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                        January 7, 1914.